Citation Nr: 0008611	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

The propriety of a reduction in rating from 100 percent to 40 
percent for the service-connected epilepsy, grand mal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959 and from November 1959 to October 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1990 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reduced the 
evaluation for the service-connected epilepsy from 100 
percent to 40 percent, effective from November 1, 1990.

While the RO has phrased the issue as entitlement to an 
increased rating for the service-connected seizure disorder, 
the Board finds that the issue on appeal is more 
appropriately characterized as the propriety of the reduction 
in rating.  


FINDINGS OF FACT

1.  By a December 1987 rating action, the veteran was granted 
a 100 percent disability evaluation for service-connected 
epilepsy, grand mal.

2.  After reviewing the report of an October 1989 VA 
examination and November 1989 addendum, the RO issued a May 
1990 rating action in which it proposed to reduce the 
disability evaluation assigned to the veteran's service-
connected epilepsy from 100 percent to 40 percent.  

3.  In an August 1990 rating action, the evaluation of the 
veteran's service-connected epilepsy was reduced to 40 
percent, effective from November 1, 1990.  

4.  Material improvement in the veteran's service-connected 
epilepsy was not demonstrated at the time the rating assigned 
for that disability was reduced from 100 percent to 40 
percent, effective November 1, 1990.




CONCLUSION OF LAW

The criteria for restoration of the 100 percent evaluation 
assigned for the service-connected epilepsy, grand mal, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.343, 4.2, 4.124, including Diagnostic Code 8910 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

By a January 1965 rating action, service connection was 
granted and a 30 percent rating assigned for epilepsy, grand 
mal, effective from October 15, 1964.  In a May 1987 rating 
decision, the RO increased the rating to 40 percent, 
effective from February 19, 1987.  In a December 1987 rating 
action, the rating was increased to 100 percent, effective 
from July 10, 1987.  At that time, the RO noted an August 
1987 VA examination which revealed that the veteran's grand 
mal seizures were "at the present time not to[o] well 
controlled he has at least one seizure a month sometimes even 
two or three times a month."

In October 1989, the veteran was afforded a VA examination at 
which time the examiner noted that the claims folder was 
unavailable and the examination was "inadequate."  The 
examiner also noted that the veteran was a "chronic 
schizophrenic" and could not give a very good history, 
especially with regard to his seizure disorder.  The veteran 
claimed to have had seizures in 1967, but the examiner did 
not know if that was correct.  The veteran reported that most 
of his seizures came on at night, but that he had not had a 
seizure since 1967.  The examiner again noted that he was 
unable to determine whether that information was correct.  
The veteran reported that if he had seizures during the day, 
he would feel "funny," fall to the ground unconscious and 
have tonic-clonic movement.  There was a history of tongue 
biting and loss of bowel and bladder control.  It was noted 
that the veteran could not give a good description due to his 
severe psychosis. 

On neurological examination, the examiner noted that the 
veteran looked like a chronic Parkinson case who took a 
particular medication for a long time.  He had some 
Parkinsonism manifested by tremor and mask-like face and poor 
emotional display which could in part be due to his 
schizophrenia.  The examiner did not observe any reflex 
anomalies or other abnormalities in the cranial nerves.  
Gross sensory examination was essentially normal.  The 
diagnosis was that of convulsive disorder, grand mal 
seizures.  The examiner commented that the exact degree of 
seizure could not be determined.  The veteran reported that 
he had not had a seizure since 1967, but the examiner 
reiterated that he did not know if that information was 
correct and the veteran was too unreliable an informant due 
to his severe psychosis.  The examiner indicated that further 
testing to determine "anti-convulsion blood level" would be 
conducted.  After reviewing the claims folder, the examiner 
would prepare an addendum.  

In a November 1989 addendum, the examiner noted that the 
prior examination had been conducted without the claims 
folder and "the problem" was the frequency of the seizures.  
As the veteran was too unreliable, the examiner wanted to 
determine how many seizures the veteran really had had.  At 
an examination conducted "a few years ago," the veteran had 
reported having two to three seizures per month.  The October 
1989 examination included the veteran's report that he had 
not had seizures since 1967; however, there were notations 
within the records pertaining to seizures in 1969.  It was 
also noted that, while the veteran took anti-convulsants 
faithfully in the past, at the present time his anti-
convulsants were "never" in the therapeutic range.  The 
examiner further noted that the veteran was presently 
psychotic.  Neurologically, the examiner concluded that he 
had nothing to add to his previous diagnosis, but would 
emphasize that the history provided by the veteran was 
"totally inaccurate."

A February 1990 VA psychiatric consultation noted that the 
veteran was service-connected for epilepsy, grand mal 
seizures, and complained of sleep disturbances and hearing 
voices.  It was noted that the latter symptoms occurred 
separately from any seizures.  The veteran admitted to 
auditory hallucinations and verbalized ideas of reference.  
The diagnosis was that of schizophrenia, paranoid, chronic, 
moderately severe.  It was also noted that this condition was 
a separate entity and not the result of the grand mal 
seizures.  In a March 1990 report, another psychiatrist 
concurred with those findings.  

In May 1990, pursuant to 38 C.F.R. § 3.105(e) (1989), the RO 
issued a rating decision that proposed a reduction in the 
evaluation of the veteran's service-connected seizure 
disorder from 100 percent to 40 percent.  Considering the 
findings of the October 1989 VA examination and outpatient 
treatment records, the RO observed that the veteran had been 
seizure free for at least six months.  The seizure activity 
(or lack of activity) warranted a 40 percent evaluation, 
based on at least one major seizure in the last six months or 
two in the last year.  The RO also noted that the level of 
seizure activity did not meet the criteria for assignment of 
a rating higher than 40 percent.  It was further observed 
that the veteran's schizophrenia was not related to the 
service-connected seizure disorder. 

The RO notified the veteran of the proposed reduction in a 
May 1990 letter.  He was advised that the reduction would not 
become final until 60 days from the date of the letter.  He 
was also informed that, within those 60 days, he could submit 
evidence showing that the proposed reduction should not be 
made. 

In a statement received in June 1990, the veteran indicated 
that he was still suffering from seizures and reported that 
he was unable to work because of the seizure disorder.  

VA outpatient treatment records received in July 1990 
included a June 1990 chart extract noting the veteran's 
report of two seizures that month.  His descriptions of the 
seizures, both of which occurred at night, were recorded.  A 
July 1990 chart entry noted that the veteran had had one 
seizure since the last visit.  

By rating action of August 1990, the rating for the veteran's 
service-connected seizure disorder was reduced from 100 
percent to 40 percent, effective from November 1, 1990.  The 
RO noted that although recently submitted evidence included 
the veteran's report of three seizures, those seizures had 
not been witnessed or verified.  The RO determined that the 
evidence of record did not disclose symptomatology meeting 
the criteria to warrant an evaluation in excess of 40 
percent.  

II.  Analysis

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board further finds that the matter has been adequately 
developed for the purpose of appellate review.  

The veteran had a 100 percent rating in effect from July 1987 
to November 1990.  As the rating was in effect less than 5 
years, the provisions of 38 C.F.R. § 3.344(a), (b) (1999), 
regarding stabilization of ratings do not apply.  

The provisions of 38 C.F.R. § 3.343, however, are applicable.  
Total disability ratings, when warranted by the severity of 
the condition, will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms have been 
brought under control by prolonged rest, or generally, by 
following a regimen when precludes work, and if the latter, 
reduction will be not considered pending reexamination after 
a period of employment (3 to 6 months).  38 C.F.R. § 3.343.

The initial procedural burden regarding proposed reductions 
of total disability ratings based on severity, such as the 
rating in this case, falls squarely on VA to show material 
improvement from the previous rating examination.  Ternus v. 
Brown, 6 Vet. App. 370 (1994).  Thus, the examination 
findings upon which the reduction is based should be compared 
with the previous examination.  See Ternus, supra; Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Initially, the Board notes that, not only has the RO 
consistently mischaracterized the issue on appeal as 
pertaining to entitlement to an increased rating, the RO has 
not considered, or complied with, the provisions 38 C.F.R. 
§ 3.343.  Specifically, the RO has not made a finding that 
the October 1989 VA examination that had formed the basis for 
the November 1990 rating reduction demonstrated material 
improvement over the August 1987 VA examination which was the 
previous examination and was cited by the RO as the basis for 
the original assignment of the 100 percent rating. 

The earlier examination included the veteran's reported 
history of at least one seizure a month, with the most recent 
seizure occurring one week prior to the examination.  In both 
the October 1989 examination report and November 1989 
addendum, the examiner stressed that because of his serious 
psychosis, the veteran was too unreliable and the history 
provided by him with regard to the frequency of seizures 
appeared to be inaccurate.  As such, the exact degree of 
seizures could not be determined.  The Board points out that 
under the applicable rating criteria, frequency of seizures 
is the determinative factor.  38 C.F.R. § 4.124, Diagnostic 
Code 8910.  As such, the examination report should have been 
returned by the RO as inadequate for evaluation purposes.  
38 C.F.R. § 4.2.  

The provisions of 38 C.F.R. § 3.343(a) also require that the 
examination report showing material improvement must be 
evaluated in conjunction with all the facts of record.  Even 
if the difference between the August 1987 and October 1989 
examinations could qualify as "material improvement," such 
a finding cannot be supported when considered in conjunction 
with all the medical evidence of record as required by 
38 C.F.R. § 3.343(a).  VA treatment records received in July 
1990, that is prior to the reduction, included notations of 
recent seizure activity similar to that noted on the August 
1987 examination report.  No attempt was made to verify these 
allegations.  VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a).  The evaluation of the 
veteran's service-connected seizure disorder was not 
complete. 

Thus, no improvement in the veteran's service-connected 
seizure disorder was shown as required for a reduction.  As 
such, the Board must conclude that the reduction in rating 
was improper, and that a restoration of the 100 percent 
rating is warranted.  


ORDER

Restoration of the 100 percent disability evaluation for the 
service-connected epilepsy, grand mal, is granted, subject to 
the applicable criteria governing the payment of monetary 
benefits. 



		
	BARBARA B. COPELAND	
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


